DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “said service provider core network access information including corresponding address information for the individual service provider core network; performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider networks associated with the shared PLMN ID for which access service is to be provided; operating the storage device to check stored information to determine if a first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and sending from the storage device a service provider access request response message, said service provider access request response message indicating one of: i) access is allowed for a first target network identified by the first PLMN ID
or ii) access is not allowed.”

Claim 11 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “an access gateway configured to perform a service performing the service provider access request check including sending a check service provider access message to the storage device, said storage device
including information on individual service provider networks associated with the
shared PLMN ID for which access service is to be provided; said storage device being configured to i) check stored information to determine if a first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and 11) send from the storage device a service provider access request response message, said service provider access request response message indicating one of: 1) access is allowed for a first
target network identified by the first PLMN ID or ii) access is not allowed”.

Claim 20 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ an access gateway to perform a service provider access request check, performing the service provider access request check including sending a check service provider access message to the storage device, said storage device including information on individual service provider networks associated with the shared PLMN ID for which access service is to be provided; operating the storage device to check stored information to determine if a first PLMN ID is a PLMN ID for which service provider core network contact address information is provided; and sending from the storage device a service provider access request response message, said service provider access request response message indicating one of: 1) access is allowed for a first target network identified by the first PLMN ID or ii) access is not allowed”.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ravishankar et al (US 2018/0262913 A1) discloses sharing of PLMNs IDS by multiple service providers, wherein the PLM IDs are associated with a core network (section 0014, 0021, 0052, 0101, and 0128).
	XU et al (US 2015/007286 A1) discloses handover method and apparatus in which a source RAM select for UE a PLNM identifiers (IDs) that are broadcasted by a target CSG cell, including the UE filters out a PLMN from the broadcasted list of PLMNs (Section 0028-0050, 0059-0111).
	Ramle et al (US 2014/0274059 A1) discloses PLMN selection in MOCN or GWN shared by multiple operators, wherein each operator is associated with a respective candidate PLMN (Section 0013, 0074, 0076, 0091, 0116, 0914, 0116, 0130).
	Tuli et al (US 2015/0163659 A1) discloses roaming between source PLMN and target PLMN (section 0027, 0035, 0056, and 0063).
	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473